Citation Nr: 1137474	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966 and from March 1967 to December 1968.  In addition, he served a period of active duty for training (ACDUTRA) from March 1964 to May 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware that denied the Veteran's claim for service connection for tinnitus.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for tinnitus due to noise exposure from weapon fire and explosions during his active duty service in Vietnam.  He asserts that he has experienced constant ringing or buzzing in his ears ever since his noise exposure during service.   

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  A disorder may also be service-connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

The evidence necessary to establish the incurrence element of an in-service disease or injury will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy, in the absence of clear and convincing evidence to the contrary, the incurrence element is presumed to be satisfied as long as the evidence is consistent with the circumstances, conditions, or hardships of such service.  See U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, application of the combat presumption for the incurrence element of service connection does not alter the fundamental requirements of a current disability or a nexus to service.  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  

In this case, the Veteran's service personnel records reveal that a Navy Commendation Ribbon with a Combat "V" was recommended for the Veteran's service from June to July 1968 at a Shell Fuel Farm/Refinery in Nha Be and Nha Be Point.  The associated explanation indicates that the Veteran assisted in extinguishing two large scale fires (one of which involved explosions of drums filled with petroleum products) and he assisted in restoring battle damaged facilities.

Accordingly, although the Veteran's service treatment records are negative for history, complaint or treatment for tinnitus, the Board finds that the in-service incurrence of excessive noise exposure and ringing of the ears is presumed to be satisfied.  

The Veteran asserts that he sought treatment for the claimed condition as early as 1969 to 1971 at a VA Hospital in Baltimore, however, correspondence from the Maryland VA Health Care System indicated that no records existed for the Veteran during that time.

In any event, post-service VA treatment records show an initial diagnosis of tinnitus in July 2008 when the Veteran sought treatment for what he described as a chronic buzz in his ears.  The Veteran reported hearing the sound ever since his exposure to explosions during service.  

In March 2010, the Veteran was afforded an Audiological VA Examination to determine the nature, extent and etiology of the claimed disorder.  Complaints of hearing loss and tinnitus since exposure to weapons fire and explosions in approximately 1968 were noted.  The Veteran reported hearing a constant ringing sound in both ears.  No other loud noise exposure was reported.  Puretone audiological testing was performed at this examination and Auditory Steady State Response testing was performed in April 2010.  The Veteran was diagnosed with moderate sensorineural-type hearing loss bilaterally.  

In a May 2010 addendum to the March and April 2010 VA audiological examinations, following review of the claims file and an the audiological testing results, the examiner stated that because no reports were found regarding examination or treatment for tinnitus during service, it is less likely as not that the Veteran's tinnitus began in or became poorer during his military duty.

However, as previously stated, in light of the Veteran's combat status, an in-service incurrence of excessive noise exposure and ringing of the ears is presumed to have occurred in the absence of clear evidence to the contrary.  In addition, despite the examiner's notation that no further noise exposure was reported at the March 2010 examination, a September 1983 Application for Vocational Rehabilitation shows that the Veteran reported his "trade" at that time to be an ironworker (construction).  Moreover, in rendering an opinion, the examiner did not acknowledge the Veteran's reports of continuous ringing in his ears since service.  Because such facts do not appear to have been considered in the May 2010 VA opinion, the Board finds that a new medical opinion addressing such facts is necessary.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1. Arrange for an audiologist to review the Veteran's claims file, to include a review of the Veteran's service treatment records and the results of any clinical evaluation and/or tests.  If possible, this review should be performed by the same VA examiner who conducted the Veteran's March and April VA examinations and who provided the May 2010 opinion.

Following this review, with acknowledgement that the in-service incurrence element is presumed to be satisfied in light of the Veteran's combat status, the examiner should opine whether it is as least as likely as not (50 percent probability or more) that the Veteran's current bilateral tinnitus arose during service or is otherwise related to the reported ringing in his ears during service.  In so opining, the examiner must consider and discuss the Veteran's in-service noise exposure documented in the service personnel records, post-service noise exposure including the September 1983 report that the Veteran's trade was in ironwork (construction), and any reports of a continuity of symptomatology.

The examiner must provide a comprehensive report, including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusion.  In so doing, the examiner is asked to discuss and reconcile any conflicting medical evidence of record.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.

2. After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, then he and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


